Citation Nr: 0305866	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1941, and from March 1945 to May 1945.  He died in 
March 1998.  The appellant is his surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded to 
the RO in May 2001 and November 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in March 1998.  The certificate of death 
reveals that the primary cause of the veteran's death was 
acute respiratory failure secondary to retained secretion, 
secondary to pneumonia.  Other significant conditions 
contributing to death were cerebrovascular accident, old, 
probable thrombosis of the left middle cerebral artery with 
right hemiparesis, upper gastrointestinal bleeding probably 
secondary to stress gastritis.

3.  During the veteran's lifetime, service connection had not 
been established for any disability.

4.  There has been no demonstration of a service-connected 
disease or disability which hastened, caused or contributed 
substantially or materially to the cause of the veteran's 
death.




CONCLUSION OF LAW

A service-connected disability did not hasten, cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.) 

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
appellant in the development of the claim on appeal under 
VCAA.  By virtue of the June 2000 Statement of the Case 
(SOC), and the June 2002 Supplemental Statement of the Case 
(SSOC), the appellant was provided notice of the information, 
medical evidence or lay evidence necessary to substantiate 
the claim on appeal.  The SOC and subsequent SSOC also 
notified the appellant of the pertinent laws and regulations, 
as well as her due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records and private 
treatment records.  No outstanding evidence has been 
identified.  The RO completed the development ordered in the 
Board's May 2001 and November 2002 remands.  In this regard, 
the Board notes that in response to information provided by 
the appellant, the RO obtained medical records from the 
following:  Drs. P.C. and E.C.; Dr. J.M. of St. Francis 
Medical Center; VFP-Outpatient Center, Veterans Center; 
Veterans Memorial Medical Center; and Armed Forces of the 
Philippines Medical Center.  The Board further notes that in 
correspondence received in February 2003 the appellant 
withdrew her request for a hearing before a traveling member 
of the Board.  

The record reflects that the appellant received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the appellant in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the appellant in 
June 2001.  This letter not only explained in plain language 
what evidence was needed to substantiate the claim, it also 
explained what the essential contents of that evidence must 
be, and advised the claimant of both what VA would do to 
obtain evidence and what type of evidence she should submit 
on her own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the appellant has already been informed of the evidence 
needed to substantiate her claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
appellant has pointed to no actions they believe need be 
taken.  Therefore, there is no prejudice to the appellant in 
the Board proceeding to adjudicate the merits of the claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

According to the death certificate, the veteran died on March 
[redacted] 1998, due to acute respiratory failure secondary to 
retained secretion, secondary to pneumonia.  Other 
significant conditions contributing to death were 
cerebrovascular accident, old, probable thrombosis of the 
left middle cerebral artery with right hemiparesis, upper 
gastrointestinal bleeding probably secondary to stress 
gastritis.  At the time of his death, the veteran had not 
established service connection for any disability.

The service medical records reveal that the veteran underwent 
a separation physical examination.  The medical report is 
undated.  The report reveals that the veteran had a history 
of malaria in 1943.  The report reflects that the physical 
examination was unremarkable.  Blood pressure was recorded as 
130/96 and sitting pulse was 82.

Dr. V.N.S.M. reported that between 1947 and 1955 he treated 
the veteran intermittently for kidney trouble, hypertension 
with a blood pressure of 200/110 and cirrhosis of the liver. 
Dr. S.M.'s medical certificate, dated in June 1977, reveals 
that he instituted proper medical management, but the 
veteran's physical condition remained unstable.

A medical certificate dated in July 1960 reveals that in 
September 1957 the veteran suffered complete, compound, 
double fractures of his tibia and fibula, left involving the 
junction of the middle and lower thirds of the two bones, in 
a vehicular accident.  He was hospitalized for nine months at 
"VLGH."  Although the fractures had healed by July 1960, the 
veteran continued to have pain that rendered him incapable of 
walking and running for long distances.

A medical certificate by Dr. E.M.C., dated in January 1994, 
indicates that he had been treating the veteran since 
November 1992, for high blood pressure, upper respiratory 
infection, arthritis, anemia, kidney and liver disease, high 
cholesterol, and dizziness.  The certificate further reveals 
that the veteran was "fully medically disabled" because of 
his various illnesses.  Outpatient treatment records for Dr. 
E.M.C. dated from 1992 to 1996 show treatment and 
consultations for his various medical conditions.  

A letter from Dr. K.K.L., dated in April 1999, discloses that 
Dr. L. examined the veteran in May 1996.  The letter reflects 
that the veteran had a history of pigmented nodular lesion 
over the right heel area.  According to family history, the 
nodular lesion originated when the veteran received a stab 
wound during the war.  The lesion grew to 1.5 centimeters.  A 
biopsy revealed that the lesion was malignant melanoma, which 
had also metastasized to the groin lymph node.  The letter 
also indicates that Dr. L. last saw the veteran in June 1996, 
at which time Dr. L recommended Interferon treatment as an 
adjuvant therapy.  

Medical records from Q. Medical Center reveal that the 
veteran was admitted as an inpatient in December 1996 for 
treatment of skin cancer.  He received an injection of 
Intron-A that he tolerated well.  The record reveals that he 
was released as ambulatory with crutches on the day of 
treatment.

Post-service medical records reveal that the veteran was 
treated at VFP Outpatient Center on several occasions between 
August 1997 and February 1998.  The record reveals a 
diagnosis of left ventricular hypertrophy, left atrial 
abnormality, and chronic pericarditis.

A joint affidavit signed by M.M.M., Sr. and F.M.D. reflects 
that the veteran was wounded in his right heel by a bayonet 
during World War II.  Layperson(s) applied herbal treatment 
to the wound, which later developed into a cyst.  The 
affidavit also reflects that the veteran had "malignant 
malaria," "beriberi," "dysentery," "prostrate inflammation" 
and "pneumonia."  M.M.M. Sr. and F.M.D. identify themselves 
only as residents of Posorrubia, Pangasinan.  The affidavit 
reflects no claims by M.M.M. Sr. or F.M.D. to any medical 
qualifications or credentials.

The Board notes an undated memorandum by the adjudication 
officer with the subject line, "Credibility of Evidence Dr. 
V.N. S. M. MD."  The memorandum reflects that Dr. S.M. is a 
regular contributor of medical statements in support of VA 
claimants.  The RO has made numerous requests for 
contemporaneous medical records on various claimants and was 
told that all such records were destroyed by fire in 1983.  
The RO has concluded that any of Dr. S.M.'s accounts of 
medical treatment prior to 1983 are based solely on memory 
and are unsubstantiated by clinical records.

Hospital reports from the Veterans Memorial Medical Center 
reflect confinement on three occasions in 1997 and 1998 for 
cerebrovascular accident, hypertensive atherosclerotic 
cardiovascular disease, upper gastrointestinal bleeding and 
pneumonia.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

In this case, there is no competent (i.e. medical) evidence 
linking the cause of the veteran's death to his military 
service.  Additionally, there is no clinical demonstration 
that any disease or disability etiologically related to 
service contributed to or hastened the veteran's death.  The 
veteran's service medical records do not reference complaint, 
treatment or diagnosis for any of the conditions that 
ultimately led to his death.

As such, the only evidence suggesting a relationship between 
the cause of the veteran's death and his period of service is 
that proffered by the appellant.  Significantly, however, the 
appellant is not competent to provide a medical diagnosis or 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).  In light of 
these circumstances, the Board must conclude that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is therefore 
denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

